[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
Since the ruling on October 20, 1993 on the motion to open the stipulated judgment of February 24, 1993, the defendant has filed a motion to reargue the motion to open the judgment and a motion for contempt to enforce the judgment against the plaintiff, Arnold Kaye and the present owner of the subject property 157 Easton Road Corp. After consideration of these motions the ruling of October 20, 1993 is modified as follows:
(1) The motion of 157 Easton Road Corp. to intervene is granted since there are now post-judgment proceedings which affect its interest.
(2) The orders applying to enforcement of the modified judgment, namely directing the Commission to issue a certificate of zoning compliance and a certificate of occupancy are rescinded.
The finding of mutual mistake and the judgment of October 20, 1993 as a correction of the stipulated judgment of February 24, 1993 otherwise remains unchanged. CT Page 9325-B
ROBERT A. FULLER, JUDGE